Citation Nr: 0608381	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-41 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for leukopenia.

2.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over nineteen years of active service when he 
retired in November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating determination 
of the North Little Rock Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 1995, the veteran filed a notice of disagreement.  
A statement of the case was issued in December 1995 and the 
veteran appeared at a hearing before a local hearing officer 
in February 1996.  The Board accepts the veteran's testimony, 
which was reduced to writing within one year of the November 
1995 rating determination, as the veteran's substantive 
appeal.  Thus, the Board will review the veteran's claim on a 
de novo basis as opposed to a new and material basis.   

The veteran appeared at a hearing at the RO before a local 
hearing officer in February 1996 and at a Travel Board 
hearing before the undersigned in May 2005.  

In March 2006, the Board granted a motion to advance this 
case on its docket.  


FINDING OF FACT

Current leukopenia and anemia are of service origin.


CONCLUSION OF LAW

Leukopenia and anemia were incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  The Court's decision in 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006) has no applicability.

The veteran was a participant in atmospheric nuclear testing 
as part of Operation Upshot-Knothole and had service in 
Vietnam during the Vietnam War.  He contends that leukopenia 
and anemia arose out of his exposure to either radiation or 
Agent Orange.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

The Board notes that leukopenia and anemia are not among the 
diseases set forth in 38 C.F.R. § 3.309(d) as presumptively 
related to radiation exposure.  The Board therefore finds 
that the presumptive provisions of 38 C.F.R. § 3.309(d) are 
not for application with respect to the veteran's claims that 
his leukopenia and anemia are due to in-service radiation 
exposure.

When it is determined that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest within a specified period, certain 
development of the claim is required.  38 C.F.R. 
§ 3.3111(b)(1).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.  Id.  For purposes of 
38 C.F.R. § 3.311, the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and 
includes the list of diseases set forth earlier.  See 
38 C.F.R. § 3.311(b)(2).  Leukopenia and anemia are not on 
that list, and the veteran has not cited or submitted 
competent scientific or medical evidence that leukopenia or 
anemia is a radiogenic disease.  In the absence of such 
evidence, there is no basis for further consideration of the 
claim under the provisions of 38 C.F.R. § 3.311.

The Federal Circuit has determined that the regulations 
governing presumptive service connection for radiation 
exposure and Agent Orange exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).

Leukopenia and anemia are not among the listed diseases 
subject to presumptive service connection on the basis of 
exposure to Agent Orange or other herbicides.  

VA and private treatment records document that the veteran 
has current leukopenia with resultant anemia.  Thus the 
element of a current disability is established.

There is also no dispute that the veteran was involved in a 
radiation risk activity, namely his participation in 
Operation Upshot-Knothole.  The veteran's service records 
show that he served in Vietnam during the Vietnam War.  Thus, 
an in-service event is well documented.

There is dispute with regard to the remaining element of 
service connection-a link between the current disability and 
the event in service.


At the time of a September 1995 VA examination, the examiner 
noted that the veteran had very mild anemia and very mild 
leukopenia.  He stated that there was no way medically that 
leukopenia in service was a cause of anemia or iron 
deficiency.  

In a March 2000 letter, the veteran's private physician, B. 
Curtner, M.D., noted that the veteran's medical history was 
remarkable for exposure to two events that could affect his 
bone marrow.  The veteran was involved in atmospheric nuclear 
testing and was exposed to Agent Orange during his tour of 
duty in Vietnam.  He further indicated that the veteran had 
no other risk factors for bone marrow problems except for 
these exposures.  He stated that the evidence was 
"overwhelming" that leukopenia was a direct result of this 
exposure while in service.  

In a November 2002 report, the veteran's private physician, 
B. Tranum, M.D., indicated that the veteran had leukopenia of 
a chronic nature.  He stated that the veteran's exposure to 
Agent Orange and radiation could have had a possible effect 
on his leukopenia.  

Dr. Tranum indicated that the veteran had two separate 
problems, i.e., decreased production of red cells that was 
probably related to renal disease and possible noxious 
effects of some previous exposure to radiation or chemical 
chronic exposure resulting in chronic leukopenia.

In an April 2003 letter, Dr., Curtner noted Dr. Tranum's 
opinion that the veteran's chronic leukopenia was related to 
exposure to toxins.  Dr. Curtner stated that it was his 
opinion that the toxin was either radiation he was exposed to 
in service or Agent Orange or a combination of the two.  He 
opined that the leukopenia was service related as there was 
no other explanation for his leukopenia except for that.  

In a June 2004 letter, Dr. Curtner again noted the findings 
of Dr. Tranum and his opinion that his leukopenia was 
directly related to exposure to radiation and Agent Orange.  
He noted that both he and Dr. Tranum were unable to find any 
explanation for his chronic leukopenia.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
It cannot be stated that the preponderance of the evidence is 
against a link between current disorders and service.  The 
September 1995 opinion from the VA examiner is against a 
link.  In contrast, the opinions from Dr. Tranum and Dr. 
Curtner indicate that there was no other cause for the 
veteran's leukopenia and resulting anemia other than his 
exposure to toxins in the form of either radiation exposure 
or exposure to Agent Orange.  As such, the evidence is at 
least in equipoise. 

Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for leukopenia and secondary anemia.




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for leukopenia is granted.  

Service connection for anemia is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


